[Cite as In re H.C., 2018-Ohio-3120.]



                                        IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY




IN THE MATTER OF:                                  :

                       H.C.                        :      CASE NO. CA2018-02-042

                                                   :              DECISION
                                                                   8/6/2018
                                                   :

                                                   :



              APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                              JUVENILE DIVISION
                             Case No. JN2015-0197



Michael T. Gmoser, Butler County Prosecuting Attorney, John C. Heinkel, Government
Services Center, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for appellee, Butler
County Department of Job and Family Services

Jeannine Barbeau, 3268 Jefferson Avenue, Cincinnati, Ohio 45220, Guardian Ad Litem for
H.C.

Carol Garner, 9435 Waterstone Blvd., Suite 140, Cincinnati, Ohio 45249, for H.C.

Nicole M. Stephenson, 30 North D Street, Hamilton, Ohio 45013, for appellant, J.I.

Jacob Dome, 1009 Fourteenth Street, Middletown, Ohio 45042, for J.D.



        Per Curiam.

        {¶ 1} This cause came on to be considered upon a notice of appeal, the transcript of

the docket and journal entries, the transcript of proceedings and original papers from the
                                                                          Butler CA2018-02-042

Butler County Court of Common Pleas, and upon the briefs of counsel and appellant's pro se

brief.

         {¶ 2} Counsel for appellant, J.I., has filed a brief with this court pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396 (1967), which (1) indicates that a careful review of the

record from the proceedings below fails to disclose any errors by the trial court prejudicial to

the rights of appellant upon which an assignment of error may be predicated; (2) lists one

potential error "that might arguably support the appeal," Anders at 744, 87 S. Ct. at 1400; (3)

requests that this court review the record independently to determine whether the

proceedings are free from prejudicial error and without infringement of appellant's

constitutional rights; (4) requests permission to withdraw as counsel for appellant on the

basis that the appeal is wholly frivolous; and (5) certifies that a copy of both the brief and

motion to withdraw have been served upon appellant.

         {¶ 3} Appellant has filed a pro se brief raising arguments related to the weight of the

evidence and witness credibility and the state of Ohio has filed a brief in response. We have

accordingly examined the record, the potential assignments of error presented in counsel's

brief and the arguments in appellant's pro se brief, and find no error prejudicial to appellant's

rights in the proceedings in the trial court. Therefore, the motion of counsel for appellant

requesting to withdraw as counsel is granted, and this appeal is dismissed for the reason that

it is wholly frivolous.


         S. POWELL, P.J., PIPER and M. POWELL, JJ., concur.




                                                -2-